Quillian, Presiding Judge.
This is an appeal from a judgment of the superior court affirming an award of the State Board of Workmen’s Compensation. Held:
1. The appellant contends it was error for a deposition which was taken for the purpose of discovery to be admitted as evidence. This contention is without merit. Code Ann. § 114-706 (Ga. L. 1945, p. 462; 1956, pp. 725, 726; 1969, p. 205; 1973, pp. 232,242; 1974, pp. 1143,1154) provides that "within the discretion of the presiding deputy director,” (now administrative law judge), a deposition taken for the purpose of discovery may be admitted in evidence.
2. The evidence was sufficient to support the award.
3. The remaining enumerations of error are without merit.
Argued May 3, 1978
Decided June 12, 1978.
Robert T. Efurd, Jr., W. C. Dominy, for appellant.
Swift, Currie, McGhee & Hiers, Charles L. Drew, John A. Ferguson, Jr., for appellees.

Judgment affirmed.


Webb and McMurray, JJ., concur.